COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JNC LAND CO., INC.,                           §              No. 08-13-00165-CV

                      Appellant,               §                Appeal from the

 v.                                            §               205th District Court

 THE CITY OF EL PASO, TEXAS,                   §            of El Paso County, Texas

                      Appellee.                §                (TC# 2010-4955)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until March 22, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David S. Jeans, Jr., the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 22, 2014.

       IT IS SO ORDERED this 26th day of February, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.